Title: To George Washington from Tobias Lear, 25 September 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia September 25th 1791.

Mr Dandridge’s letter of the 21st gave us the pleasing information of your safe arrival at Mount Vernon on Tuesday last. Mr Page assures me his carriage shall be at George town on the evening of the 17th, or early in the day of the 18th of next month.
Mr Fisher called on me on thursday evening, and informed me, that it was determined your rent should be considered as commencing on the first day of October 1790—the amound five hundred pounds currency—and the payment to be made

into the hands of th[e] Treasurer of the Corporation. This I shall execute on the first day of October ensuing. The reason for commencing the rent on the day above mentioned (which is 16 days sooner than you occupied the house) is, that Mr Morris began to remove about the middle of September, and altho’ he did not quit the house till the 15th of October; yet being in an unsettled state on account of removing, for that space of time, it was thought proper that rent should be allowed for part of that time. I told Mr Fisher I was sure you would be perfectly satisfied with this arrangement, and that I should make the payment accordingly. He then took occasion to introduce the subject of building a House for the President of the United States—and observed that he had that day attended the debates of the Senate, when this matter was again brought up; and a Gentleman, (Mr Smilie I understood him) said, that you had not only expressed a disapprobation of building a house, but had given it as your opinion that the Legislature would expend their money very foolishly if they did it. I asked Mr Fisher if Mr Powel was present at that time. He said he was, but made no reply to this observation of Mr Smilie’s. I then told Mr Fisher the conversation wch I had had with Mr Powel on the subject—and in order to prevent any misapprehension or misconstruction of what I had expressed to him, I had afterwards communicated in a letter to him what you had observed to me respecting the matter. Mr Fisher requested to see a copy of the letter, which I shewed him. He observed that the contents of that letter corresponded exactly with what I had related to him when he made some inquiries respecting your present accommodations—building a house &ca.—But was very far from warranting any thing like the observation which fell from Mr Smilie. Mr Fisher beged if there was no impropriety in the thing, that he might have a copy of the letter which I had written to Mr Powel. As I saw no objection to granting his request, I sent him a copy the next morning. Mr Fisher further remarked on the observation of Mr Smilie, that every one who heard it was struck with the improbability of such an opinion having ever been expressed by you, and concluded, therefore, that he must have given it out to answer his own ends & defeat the bill. Upon revolving the matter in my mind after Mr Fisher’s departure, it struck me as very strange that Mr Powel should have suffered Mr Smilie’s observation to

have passed unnoticed, when he had it so completely in his power to contradict it with propriety. I could put no other construction upon it than this—that if the observation of your having expressed an opinion, that the Legislature would expend their money very foolishly in building a house, was disbeleived, it might lead to a disbelief of your having expressed anything with respect to your present accommodations &ca.—and if Mr P. had contradicted it by saying what sentiments you had expressed on the subject, it would have then brought clearly to view, what a party have anxiously endeavoured to keep out of sight.
In the course of conversation with Mr Fisher he made a remark—or rather gave me a piece of information which I was a little surprized at his communicating to me, altho’ he observed that it was done in confidence. But he came in here from Mr Morris’s, where he had been dining with a large company, and did not appear much guarded in his conversation. The information was that the principal view which the citizens of Philadelphia & those who advocated their measure, had in erecting a house for the President of the United States, was to obtain such a building, the property of the State, in the city of Philadelphia, as might at some time or other, serve to accommodate the Governor of the State, and be a strong inducement for continuing the seat of the State Government in Philadelphia, if attempts should be made (of which there was little doubt) to remove it to some other place—and that the only prospect which they had of accomplishing this, was to do it by erecting a house for the accommodation of the President of the United States—or rather for General Washington; for he did not beleive, putting you personally out of the case, that it would be possible to obtain a vote of the Legislature for building a House for the President of the United States. The friends of the measure were therefore under a kind of necessity of resting the matter much on your accommodation. I told Mr Fisher I did not know how this might strike you, if it should come to your knowledge; but it appeared to me that altho’ it might be expressive of great personal respect towards you, to build a house for your accommodation, when it would not be done for any other President, yet I did not conceive it was paying you any great compliment on the part of those who wished it built to answer their local purposes; and that if any respect was shewn to you on the occasion, it would certainly be most strongly

marked on the part of those who might vote for it from pure motives of personal respect, independent of any other views. I did not tell Mr Fisher that I should communicate this to you, but I am sure he had no right to expect that I should conceal it from you. The confidence in which he communicated it seemed only to extend to the party which would be opposed to building it with a view to keeping the seat of the State Government here; for he observed, that if they should obtain a knowledge of this view, no consideration whatever would induce a man of them to vote for a house to accommodate the President.
It is with reluctance, Sir, that I give you the trouble of reading the teadious detail of this matter; but as the circumstances of the case seem to have drawn me unavoidably thus far in the business, I have thought it a point of duty in me to communicate to you every particular that has come to my knowledge respecting it.
The University and the College in this place have petitioned the Assembly to have the two seminaries incorporated in one, and a bill is now before the Legislature for that purpose, which will be carried into effect. By a judicious management after this junction, a very eligible and useful seminary may be formed. It is said that Dr Smith will receive a consideration and quit the Presidency; which will be bestowed on Dr Ewing—And it is further said, that Dr Smith is already making interest to be put in nomination for the Senatorship to Congress and should he be unsuccessful in this attempt, that he will offer himself a candidate for Representative to Congress in some district of the State; for that he seems bent on entering into political life. As these things, however, are mere report I can only give them as such.
An event has taken place in the family which will be painful to John the Coachman. His child died yesterday noon. It was taken with convulsion fits about 7 O’clock on friday evening, when the Doctor was called, and every thing done that could afford a prospect of relief to the Child; but every effort was vain. It continued in the convulsed state ’till about one o’clock yesterday noon, when it expired. This is a disorder said to prevail much among children of that age, at this season, in the city. The rest of the family are well.
Nothing important of a public nature has transpired since I had the honor of writing to you on the 21st inst. except the pleasing intelligence of the state of things in France, mentioned in

the paper of last evening—brought by Mr Barrett Consul at Rouen. It was reported last evening that the troubles in Hispaniola, occasioned by the insurrection of the Negroes, had subsided. But as I could not learn how the information came—nor any particulars of it, there is reason to doubt the fact—and more especially as the accounts of the insurrection were of too serious a complexion to expect so speedy a termination of their troubles.
In expressing my dutiful respects to Mrs Washington & youself—love to the Children and best wishes to the family I am sincerely joined by Mrs Lear⟨.⟩ Major Jackson likewise desires his best respects may be presented. I have the honor to be with sentiments of sincere respect gratitude & attachment Sir, Your Obliged & Obedt Servt

Tobias Lear.

